Citation Nr: 1236115	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder. 

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board is deferring a decision on the claim of service connection for degenerative joint disease of the lumbar spine until the application to reopen the claim of service connection for a psychiatric disorder is finally adjudicated.  

The application to reopen the claim of service connection for a psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

VA will make reasonable efforts to help a claimant obtain evidence to reopen a finally decided claim, including the effort to obtain records not in the custody of a Federal agency, records that are in the custody of a Federal agency, and, in a compensation claim, the service medical records.  38 C.F.R. § 3.159(c).

On the application to reopen the claim of service connection for a psychiatric disorder, the service treatment records show that in January 1970 the Veteran was to be admitted for psychiatric observation.  As the in-patient records have not been requested, further development under the duty to assist is needed. 







Accordingly, the case is REMANDED for the following action:

1.  Request the in-patient records from the U.S. Army Hospital, Fort Polk, Louisiana, for hospitalization beginning with admission on January 28, 1970. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of treatment for depression for six months in 1991 or 1992 in Puerto Rico. 

3.  After the above development is completed adjudicate the application to reopen the claim of service connection for a psychiatric disorder.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

If any additional evidence is received on the claim of service connection for degenerative joint disease of the lumbar spine, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



